Per Curiam:
The question presented by this record has been so recently considered and discussed, that any further comments are unnecessary. See cases of Commonwealth v. Del. Div. Canal Co.;* Commonwealth v. Lake Shore & Michigan Southern Ry. Co.; Commonwealth v. City of Chester † and Common*400wealth v. Bell’s Gap Railroad Co. These cases were so recently decided that they have not yet appeared in our State Reports, but see 23 W. N. 216.
Judgment reversed and judgment is now entered in favor of the plaintiff below for $570 and costs.

 123 Pa. 594.


123 Pa. 626. The other cases referred to were not directed to be reported.